Opinión del Tribunal.

Visto el caso 1 del Art. 483 del Código de Enjuiciamiento Criminal.
Considerando: que entre los derechos que el artículo 11 del Código de Enjuiciamiento Criminal concede al acusado, derechos fundamentales y esenciales, figura el de que se le asigne defensor en persona y con abogado.
Considerando: que habiendo sido juzgado y penado Luis Felipe Dessús por la Corte de Distrito de Ponce como autor *320del delito de prisión ilegal, sin qne asistiera al juicio en persona ó por medio del abogado que lo representaba, no obs-tante haber manifestado uno y otro su voluntad de asistir al acto, por el mero hecho de solicitar su suspensión, fueran ó no ciertas y justas las causas para ello alegadas, dicha Corte conculcó el derecho anteriormente expresado, y por tanto se extralimitó en el ejercicio de su jurisdicción, obrando fuera de los límites que la ley le marca.
Considerando: que si bien el artículo 179 del Código de Enjuiciamiento Criminal prescribe que cuando el proceso fuere por misdemeanor podrá celebrarse el juicio sin hallarse presente el acusado, tal precepto no autoriza á la Corte juz-gadora para celebrar el juicio en casos como el presente, no solo sin la asistencia del acusado, sino también sin la del abogado que para su representación y defensa había compa-recido en .autos.
Se revoca el auto apelado de 8 de Julio último por el que fué desestimada la petición de habeas corpus formulada por Luis Felipe Dessús y en su lugar se acuerda la excarcelación definitiva del mismo, cancelándose la fianza que hubiere prestado; y con devolución de los autos comuniqúese esta resolución á la Corte de Distrito de Ponce á los efectos pro-cedentes.

Revocada.

ft Jueces concurrentes, Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras, Sulzbacher y MacLeary.